Notice of Allowance
                                                                                                                     
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is pressure control mechanism in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Pressure control mechanism is interpreted to cover at least one of a group of valves (as per [0062] of the specification), a rotary valve (as per [0077] of the specification), and a linear compressor (as per [0160] of the specification).

Reasons for Allowance
Claims 1-11are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the spool connecting the expansion chamber to a compressor discharge port at a first position, the spool connecting the expansion chamber to a compressor suction port at the second position, and the spool reciprocating between the first position and the second position to generate a periodic pressure fluctuation in the expansion chamber; and a pressure control mechanism configured to control a pressure of the valve drive chamber so that the spool reciprocates between the first position and the second position, and to generate a pressure fluctuation having an opposite phase to the pressure fluctuation in the expansion chamber in the piston drive chamber in synchronization with the reciprocation of the spool.
                The closest prior art of record, Chellis (US 4543793 A), discloses all of the other limitations required by the independent claims. Illustratively, a cryocooler (Fig. 1) comprising a cold head including a displacer (surrounded by seal #22) movable in an axial direction, a drive piston #24 connected to the displacer to move the displacer in the axial direction, an expansion chamber #18 being formed with the displacer, and a piston drive chamber #28 being formed with the drive piston, the drive piston being driven in the axial direction by a pressure difference between the piston drive chamber and the expansion chamber; a spool valve including a valve drive chamber (within #70) and a spool #56 that moves between a first position and a second position in response to a pressure of the valve drive chamber (see Fig. 1-2), wherein the spool reciprocates between the first position and the second position to generate a periodic pressure fluctuation in the expansion chamber. However, Chellis does not disclose wherein the spool connects the expansion chamber to a compressor discharge port at the first position and wherein the spool connects the expansion chamber to a compressor suction port at the second position. The system of Chellis does not also provide for a pressure control mechanism to generate a pressure fluctuation having an opposite phase to the pressure fluctuation in the expansion chamber in the piston drive chamber in synchronization with the reciprocation of the spool. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the Chellis to incorporate the aforementioned limitations. In fact, any change to the spool structure of Chellis will undoubtedly change its principle of operation, in which case a finding of obviousness would be precluded as per MPEP § 2143.01. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763